ITEMID: 001-58089
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF FUSCO v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mrs Raffaella Fusco is a secretary and lives in Benevento.
8. On 24 April 1980 she was recruited on a fixed-term contract to the accounts department of Benevento District Council. As her contract had not been renewed after 31 December 1983, she required the Council on 31 July 1984 to reinstate her within sixty days.
When that time-limit expired, the applicant applied to the Campania Regional Administrative Court (“the RAC”) on 8 October 1984 for judicial review of her employer's tacit refusal and recognition of the existence of a permanent contract of employment, in consideration, inter alia, of the conditions under which she had performed her duties, which, she asserted, were comparable to those obtaining in the case of an ordinary contract of employment with the administrative authorities.
9. On 26 October 1984 she asked for a date to be fixed for the hearing.
10. On 9 February 1993 the President of the RAC referred the case to the 5th Division. The hearing was held on 18 April 1995. In a judgment delivered on that date and deposited with the registry on 26 September 1995 the RAC declared the application inadmissible.
11. On 21 November 1995 Mrs Fusco appealed to the Consiglio di Stato. According to the information supplied by her lawyer at the hearing before the Court, the proceedings are still pending.
